Exhibit 10.2

 

LOGO [g298528snap0001.jpg]

[Date]

TO:

FROM:

 

RE: Restricted Stock Unit Award

Atwood Oceanics, Inc. (the “Company”) hereby awards to you, effective as of
                     (the “Date of Grant”),                  restricted stock
units (the “Restricted Stock Units”) evidencing the right to receive an
equivalent number of shares of Common Stock, $1.00 par value, subject to
adjustment as provided in Section 11 of the Atwood Oceanics, Inc. 2013 Long-Term
Incentive Plan (the “Plan”).

Except as otherwise provided in Sections 2 or 3 of the Terms and Conditions of
Restricted Stock Unit Award, attached hereto as Appendix A (the “Terms and
Conditions”), the Restricted Stock Units will vest in substantially equal
installments on each anniversary of Date of Grant (each a “Vesting Date”) during
the three year period beginning on the Date of Grant; provided you remain
continuously employed by the Company, its subsidiary or an affiliate on each
Vesting Date.

The award of Restricted Stock Units is governed by the terms and conditions of
the Plan, any rules and regulations adopted by the Compensation and Human
Resources Committee of the Board of Directors of the Company (“Committee”), and
the Terms and Conditions which form a part of this award letter to you (the
“Notice”). The Prospectus related to this offering can be referenced on myAtwood
under Controlled Documents on the Human Resources site.

Sincerely,



--------------------------------------------------------------------------------

Appendix A

ATWOOD OCEANICS, INC.

2013 LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF

RESTRICTED STOCK UNIT AWARD

The restricted stock units (the “Restricted Stock Units”) awarded to you on the
“Date of Grant” set forth in the award letter to you (the “Award Letter”) by
Atwood Oceanics, Inc. (the “Company”) are subject to the 2013 Long-Term
Incentive Plan (the “Plan”), these Terms and Conditions and any rules and
regulations adopted by the Committee. Terms used herein and not otherwise
defined shall have the meaning set forth in the Plan and the Award Letter.

 

1. Vesting/Forfeiture. Except as otherwise accelerated pursuant to Sections 2 or
3 below, the Restricted Stock Units shall vest in substantially equal
installments on each anniversary of the Date of Grant (each a “Vesting Date”)
during the three year period beginning on the Date of Grant (the “Restriction
Period”). If your employment with the Company, its subsidiary or an affiliate
(collectively, the “Company Group”) terminates for any reason other than by
reason of your death, the unvested portion of the Restricted Stock Units shall
be automatically forfeited on the date of your termination of employment.
Furthermore, the Restricted Stock Units are subject to forfeiture, in whole or
in part, if the Committee or its designee determines, in its sole discretion,
that you have taken any unlawful action detrimental to the Company or have
violated Company policy; any such determination for an employee other than the
Chief Executive Offer shall be based on the recommendation of the Chief
Executive Officer.

 

2. Termination of Employment; Death or Disability. If your employment with the
Company Group is terminated by reason of your death during the Restriction
Period or if you become Disabled during the Restriction Period, the unvested
Restricted Stock Units will automatically become fully vested and the
Restriction Period shall terminate on the date of your death or on the date of
your Disability, as applicable. For purposes of this award of Restricted Stock
Units, you are considered to be “Disabled” or have a “Disability” on the date
that you become eligible for long-term disability benefits pursuant to the
Company’s long-term disability plan.

 

3. Change of Control. Notwithstanding the provisions of Sections 1 or 2 of these
Terms and Conditions, in the event of a Change of Control, the unvested
Restricted Stock Units shall automatically vest and the Restriction Period shall
terminate.

 

4.

Settlement and Delivery of Common Stock. Settlement of the vested Restricted
Stock Units shall be made no later than 15 days after each Vesting Date. In the
event of vesting pursuant to Sections 2 or 3, the Restricted Stock Units shall
be



--------------------------------------------------------------------------------

  settled with you or your legal beneficiary, as applicable, no later than 15
days after the date of your death, Disability or Change of Control, as
applicable. In addition, upon the date of delivery of shares of Common Stock in
settlement of Restricted Stock Units, you shall also be entitled to receive a
lump sum cash payment equal to the Dividend Equivalent Amount. Notwithstanding
the foregoing, the Company shall not be obligated to issue any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the issuance of shares of Common Stock to comply with
any such law, rule, regulation or agreement. For purposes of this award of
Restricted Stock Units, “Dividend Equivalent Amount” means the sum of all cash
dividends, if any, declared on shares of Common Stock you receive in settlement
of Restricted Stock Units where the record date is after the Date of Grant, but
prior to the date such shares of Common Stock are distributed to you.

 

5. Transferability. You may not sell, transfer, pledge, exchange, hypothecate,
or otherwise dispose of the Restricted Stock Units during the Restriction
Period.

 

6. No Right to Continued Employment. The award of Restricted Stock Units shall
not create any right to remain in the employ of the Company Group. The Company
Group retains the right to terminate your employment at will, for due cause or
otherwise. Your employment, as it relates to the Restriction Period, shall be
deemed to continue during any leave of absence that has been authorized by the
Company Group.

 

7. Other Plans. Nothing herein contained shall affect your right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance, profit sharing or other plan or program of the
Company Group.

 

8. Rights as Shareholder. You shall not be entitled to any of the rights or
privileges of a shareholder of the Company in respect of any shares of Common
Stock unless and until the Restricted Stock Units have been settled by the
issuance of Common Stock to you. If, from time to time during the Restriction
Period, there is any capital adjustment affecting the outstanding Common Stock
as a class without the Company’s receipt of consideration, the unvested
Restricted Stock Units shall be adjusted in accordance with the provisions of
Section 11 of the Plan.

 

9. Plan Governs. The Restricted Stock Units and the Notice are subject to all of
the terms and conditions of the Plan, except that no amendment to the Plan shall
adversely affect your rights under the Notice. All the terms and conditions of
the Plan, as may be amended from time to time, and any rules, guidelines and
procedures which may from time to time be established pursuant to the Plan are
hereby incorporated into the Notice. In the event of a discrepancy between the
Notice and the Plan, the Plan shall govern.

 

2



--------------------------------------------------------------------------------

10. Withholding. At the time of issuance of Common Stock upon the vesting of the
Restricted Stock Units, the Company shall withhold from the Common Stock that
otherwise would have been delivered to you, an appropriate number of shares of
Common Stock having a Fair Market Value determined in accordance with the Plan,
equal to the amount necessary to satisfy the minimum federal, state and local
tax withholding obligation with respect to the Restricted Stock Units. The
distribution of shares of Common Stock described in Section 4 will be net of
such shares of Common Stock that are withheld to satisfy applicable taxes
pursuant to this Section 10.

 

11. Code Section 409A; No Guarantee of Tax Consequences. The award of Restricted
Stock Units is intended to be (i) exempt from Section 409A of the Code (“Section
409A”) by compliance with the short-term deferral exemption as specified in
Treas. Reg. § 1.409A-1(b)(4), or (ii) in compliance with Section 409A, and the
provisions of the Notice will be administered, interpreted and construed
accordingly. Notwithstanding the foregoing provisions of the Notice, if you are
a “specified employee” as such term is defined in Section 409A, any amounts that
would otherwise be payable hereunder as nonqualified deferred compensation
within the meaning of Section 409A on account of separation from service (other
than by reason of death) to you shall not be payable before the earlier of
(i) the date that is 6 months after the date of your separation from service, or
(ii) the date that otherwise complies with the requirements of Section 409A. In
addition, notwithstanding the provisions of Section 3 of these Terms and
Conditions, in the event of a Change of Control that does not meet the
requirements of Treas. Reg. §1.409A-3(i)(5), any amounts that would otherwise be
payable hereunder as nonqualified deferred compensation within the meaning of
Section 409A shall be fully vested but shall be settled on the third anniversary
of the Date of Grant, or, if earlier, in accordance with the provisions of
Section 2 of these Terms and Conditions. To the extent required to comply with
Section 409A, you shall be considered to have terminated employment with the
Company when you incur a “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Code, and you shall not be considered
to be “Disabled” or to have a “Disability” unless the circumstances of the
Disability meet the requirements of Treas. Reg. §1.409A-3(i)(4). The Company
makes no commitment or guarantee to you that any federal or state tax treatment
will apply or be available to any person eligible for benefits under the Notice.

 

12. Governing Law. The Plan and the Notice shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to conflicts
of laws. The courts in Harris County, Texas shall be the exclusive venue for any
dispute regarding the Plan or the Notice.

 

3